

116 SRES 387 IS: Supporting the goals and ideals of National Domestic Violence Awareness Month, commending domestic violence victim advocates, domestic violence victim service providers, crisis hotline staff, and first responders serving victims of domestic violence for their compassionate support of survivors of domestic violence, and expressing the sense of the Senate that Congress should continue to support efforts to end domestic violence, provide safety for victims of domestic violence and their families, and hold perpetrators of domestic violence accountable.
U.S. Senate
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 387IN THE SENATE OF THE UNITED STATESOctober 30, 2019Mrs. Feinstein (for herself, Ms. Ernst, Mr. Leahy, and Mr. Grassley) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONSupporting the goals and ideals of National Domestic Violence Awareness Month, commending domestic
			 violence victim advocates, domestic violence victim service providers,
			 crisis hotline staff, and first responders serving victims of domestic
			 violence for their compassionate support of survivors of domestic
			 violence, and expressing the sense of the Senate that Congress should
			 continue to support efforts to end domestic violence, provide safety for
			 victims of domestic violence and their families, and hold perpetrators of
			 domestic violence accountable.
	
 Whereas, according to the National Intimate Partner and Sexual Violence Survey— (1)up to 12,000,000 individuals in the United States report experiencing intimate partner violence annually, including physical violence, rape, or stalking; and
 (2)approximately 1 in 5 women in the United States and up to 1 in 7 men in the United States have experienced severe physical violence by an intimate partner at some point in their lifetimes;
 Whereas, on average, 3 women in the United States are killed each day by a current or former intimate partner, according to the Bureau of Justice Statistics;
 Whereas domestic violence can affect anyone, but women who are 18 to 34 years of age typically experience the highest rates of intimate partner violence;
 Whereas most female victims of intimate partner violence have been victimized by the same offender previously;
 Whereas domestic violence is cited as a significant factor in homelessness among families; Whereas millions of children are exposed to domestic violence each year;
 Whereas research shows that boys who are exposed to domestic violence in their households are more likely to become perpetrators of intimate partner violence;
 Whereas victims of domestic violence experience immediate and long-term negative outcomes, including detrimental effects on mental and physical health;
 Whereas victims of domestic violence may lose several days of paid work each year and may lose their jobs due to reasons stemming from domestic violence;
 Whereas crisis hotlines serving domestic violence victims operate 24 hours per day, 365 days per year, and offer important crisis intervention services, support services, information, and referrals for victims;
 Whereas staff and volunteers of domestic violence shelters and programs in the United States, in cooperation with 56 State and territorial coalitions against domestic violence, serve—
 (1)thousands of adults and children each day; and (2)1,000,000 adults and children each year;
 Whereas, according to a 2016 survey conducted by the National Network to End Domestic Violence, 72,959 domestic violence victims were served by domestic violence shelters and programs around the United States in a single day;
 Whereas law enforcement officers in the United States put their lives at risk each day by responding to incidents of domestic violence, which can be among the most volatile and deadly calls;
 Whereas Congress first demonstrated a significant commitment to supporting victims of domestic violence with the enactment of the landmark Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.);
 Whereas Congress has remained committed to protecting survivors of all forms of domestic violence and sexual abuse by making Federal funding available to support the activities that are authorized under—
 (1)the Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.); and
 (2)the Violence Against Women Act of 1994 (34 U.S.C. 12291 et seq.); Whereas there is a need to continue to support programs and activities aimed at domestic violence intervention and domestic violence prevention in the United States;
 Whereas domestic violence programs provide trauma-informed services to protect the safety, privacy, and confidentiality of survivors; and
 Whereas individuals and organizations that are dedicated to preventing and ending domestic violence should be recognized: Now, therefore, be it
	
 That— (1)the Senate supports the goals and ideals of National Domestic Violence Awareness Month; and
 (2)it is the sense of the Senate that Congress should— (A)continue to raise awareness of—
 (i)domestic violence in the United States; and
 (ii)the corresponding devastating effects of domestic violence on survivors, families, and communities; and
 (B)pledge continued support for programs designed to—
 (i)assist survivors; (ii)hold perpetrators accountable; and
 (iii)bring an end to domestic violence.